September 24, 1914. The opinion of the Court was delivered by
This is an appeal from an order of reference, which, the appellants contend, deprived them of a mode of trial to which they were entitled by law, to wit, a trial by jury.
The action is to foreclose a mortgage of certain lands, which was executed by the defendant, R.M. McLucas, to *Page 100 
secure the payment of a promissory note, made by the defendants in favor of the plaintiff in consideration of fertilizers, which the plaintiff agreed to advance to the defendant, R.M. McLucas, for agricultural purposes.
The defendants answered the complaint, setting up failure of consideration; and, by way of affirmative relief, interposing a counterclaim for damages, alleged to have been sustained by the defendants, on account of the plaintiff's failure to perform its part of the contract.
The following authorities show that the appeal should be dismissed: McLaurin v. Hodges, 43 S.C. 187,20 S.E. 991; Hunt v. Nolen, 46 S.C. 551, 24 S.E. 543; HardwareCo. v. Washington, 47 S.C. 187, 25 S.E., 45; McCullough
v. Kirven, 49 S.C. 445, 27 S.E. 456; Insurance Assn. v.Berry, 53 S.C. 129, 31 S.E. 53; Gregory v. Perry,66 S.C. 455, 45 S.E. 4; Ex parte Landrum, 69 S.C. 136,48 S.E. 47; Pratt v. Timmerman, 69 S.C. 186, 48 S.E. 255;Engine Co. v. Lodge, 73 S.C. 533, 53 S.E. 993; Shute v.Shute, 79 S.C. 420, 60 S.E., 961; Machinery Co. v. Hamilton,89 S.C. 438, 71 S.E. 1029; Welborn v. Cobb, 92 S.C. 384,75 S.E. 691.
Appeal dismissed.